 


 HCON 179 ENR: Directing the Secretary of the Senate to make certain corrections in the enrollment of S. 2943.
U.S. House of Representatives
2016-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Fourteenth Congress of the United States of America 
At the Second SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and sixteen 
H. CON. RES. 179 


December 10, 2016
Agreed to
 
CONCURRENT RESOLUTION 
Directing the Secretary of the Senate to make certain corrections in the enrollment of S. 2943. 
 
 
That in the enrollment of the bill S. 2943, the Secretary of the Senate shall make the following corrections: (1)In section 212(a), strike less two and insert less than two. 
(2)In section 217(a)(1), strike is amended and insert as amended by section 821(a), is further amended and strike 2338 and insert 2339. (3)In section 217(a)(2), strike is amended and insert , as amended by section 821(b), is further amended and strike 2338 and insert 2339.
(4)In section 217(b)(1)(A), strike section 2338 and insert sections 2338 and 2339. (5)In section 512(c), strike Section 7511 and insert Section 7511(b). 
(6)In section 707(b)(4), strike pursuant to section 709 and insert pursuant to section 708. (7)In the tables in section 4701, relating to Department of Energy National Security Programs, Infrastructure and Operations, Construction, strike 04–D–125–04 RLUOB equipment installation and insert 04–D–125 Chemistry and metallurgy research replacement project, LANL. 
 
Clerk of the House of Representatives.Secretary of the Senate.
